Russselx., C. J.
A county is not liable for' suit for any cause of action unless made so by statute. Civil Code, § 384. From the allegations of the plaintiff’s petition it appears that the injury alleged to have been suffered by him occurred upon the approach to a public bridge, and it must be considered as if it had occurred on the bridge itself (Howington v. Madison County, 126 Ga. 700-701, 55 S. E. 941) ; but since there is no distinct allegation, either in the original petition or in the amendments, that the public bridge crossing the Flint river on the Bainbridge and Brinson road was constructed subsequently to the year 1888, the petition did not disclose a right of action in the plaintiff, and the trial judge did not err in sustaining the written motion to dismiss the cause of action. Floyd County v. Baker, 11 Ga. App. 188 (74 S. E. 936) ; Seymore v. Elbert County, 116 Ga. 371 (42 S. E. 727) ; Butts v. Johnson, 136 Ga. 354 (71 S. E. 428). A county is not liable for any injury received by a traveler in consequence of defects in a public road not caused by a defective bridge (Brunson v. Caskie, 127 Ga. 502, 64 S. E. 336, 9 L. R. A. (N. S.) 1002) ; and it appears from the plaintiff’s petition that the causeway which was being constructed or was in course of construction for the passage of overflows from the river was not a bridge, but merely a part of the approach to the bridge which spanned the river; the purpose of its construction, as alleged, being confined to the necessity caused by extraordinary freshets.

Judgment affirmed.


Broyles, J., not presiding.

Action for damages; from city court of Bainbridge—Judge Spooner. January 9, 1914.
W. V. Custer, for plaintiff.
B. G. Hartsfield, for defendant.